Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendments filed on 05/17/2022.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.
Claims 1, 10 and 19 are independent claims.

Response to Arguments
5. 	Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.

	For claim 1, Applicant argues that Xu does not teach the following
limitations (Remarks, pages 6-8):
transmitting a first RRC message to a second network node via a second relay UE for requesting RRC connection re-establishment, wherein the first RRC message includes a first Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE; and 
receiving a second RRC message from the second network node via the second relay UE for re-establishing an RRC connection between the second network node and the remote UE, wherein the second RRC message includes a second C-RNTI of the remote UE.
In response, Examiner respectfully disagrees. Examiner points to the detailed
rejection below, which includes added explanations which address all of the Applicant’s
arguments.
Xu (Fig. 11 and paragraph 108) teaches in 1110, the remote UE 1102 may provide a RRC reestablishment request to the relay UE 1104. In 1112, the relay UE 1104 may provide a RRC reestablishment request to a gNB 1106 using a relay SRB and indicating identification information for the remote UE 1102. 
Even though it only says that the relay UE 1104 provides the RRC reestablishment request to the gNB with identification information for the remote UE 1102, It would have been obvious to one of ordinary skill in the art to conclude that when the remote UE sends the RRC reestablishment request to the relay UE 1104, it also comes with identification information for the remote UE 1102.
Xu (Fig. 9 and paragraph 106) further teaches in 928, the first remote UE 902 may provide a RRC setup complete message to the relay UE 906. In 930, the relay UE 906 may provide a RRC setup complete message to the gNB 908 on behalf of the first remote UE 902, e.g., including identification information for the first remote UE 902. The RRC setup complete message may be provided using the relay SRB2, e.g., since it may be relaying a SRB1 transmission from the first remote UE 902. In 932, the second remote UE 904 may provide a RRC setup complete message to the relay UE 906. In 934, the relay UE 906 may provide a RRC setup complete message to the gNB 908 on behalf of the second remote UE 904, e.g., including identification information for the second remote UE 904. The RRC setup complete message may be provided using the relay SRB2, e.g., since it may be relaying a SRB1 transmission from the second remote UE 904. Note that it may be possible for different types of remote UE identification information to be used for different SRBs. For example, for a SRB0 transmission, the remote UE identification information may be allocated by the relay UE, while for the SRB1 transmission, the remote UE identification may include full or partial cell radio network temporary identifier (C-RNTI) information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xu to have transmitting a first RRC message to a second network node via a second relay UE for requesting RRC connection re-establishment, wherein the first RRC message includes a first Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE. Thereby Supporting the capability of such wireless devices to establish radio resource control connections and obtain access to a cellular network by way of an intermediate relay wireless device may increase the utility of such low cost and/or low power consumption wireless devices. [Xu: summary].
Xu (Fig. 11 and paragraph 108) teaches in 1114, the gNB 1106 may provide a RRC reestablishment message to the relay UE 1104 using the relay SRB. The RRC reestablishment message may include C-RNTI information for the remote UE 1102, as well as relay link configuration information, bearer configuration information, Uu data radio bearer configuration information, mapping configuration information, and/or any of various information in support of reestablishing a remote RRC connection between the gNB 1106 and the remote UE 1102. In 1116, the relay UE 1004 may provide a RRC reestablishment message to the remote UE 1102, including at least some of the information received from the gNB 1106, such as any information needed by the remote UE 1102 as part of reestablishing the remote RRC connection between the gNB 1106 and the remote UE 1102 (e.g., relay link configuration information, bearer configuration information).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xu to have receiving a second RRC message from the second network node via the second relay UE for re-establishing a RRC connection between the second network node and the remote UE, wherein the second RRC message includes a second C-RNTI of the remote UE. Thereby Supporting the capability of such wireless devices to establish radio resource control connections and obtain access to a cellular network by way of an intermediate relay wireless device may increase the utility of such low cost and/or low power consumption wireless devices. [Xu: summary].
Therefore, Xu teaches transmitting a first RRC message to a second network node via a second relay UE for requesting RRC connection re-establishment, wherein the first RRC message includes a first Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE; and receiving a second RRC message from the second network node via the second relay UE for re-establishing an RRC connection between the second network node and the remote UE, wherein the second RRC message includes a second C-RNTI of the remote UE.
 
Response to Amendment
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fangli Xu et al. (US 2021/0051758 A1), hereinafter Xu.
For claim 1, Xu teaches a method for a remote User Equipment (UE) to support UE-to-Network relay communication, comprising: 
performing a Radio Resource Control (RRC) connection establishment procedure with the first network node via the first relay UE (Xu, Fig. 10 and paragraph 107 teach RRC connection establishment between remote UE and gNB via Relay UE.); 
transmitting a first RRC message to a second network node via a second relay UE for requesting RRC connection re-establishment, wherein the first RRC message includes a first Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE (Xu, Fig. 11 and paragraph 108 teach in 1110, the remote UE 1102 may provide a RRC reestablishment request to the relay UE 1104. In 1112, the relay UE 1104 may provide a RRC reestablishment request to a gNB 1106 using a relay SRB and indicating identification information for the remote UE 1102. See also Fig. 9 and paragraph 106.); and 
receiving a second RRC message from the second network node via the second relay UE for re-establishing an RRC connection between the second network node and the remote UE, wherein the second RRC message includes a second C-RNTI of the remote UE (Xu, Fig. 11 and paragraph 108 teach In 1114, the gNB 1106 may provide a RRC reestablishment message to the relay UE 1104 using the relay SRB. The RRC reestablishment message may include C-RNTI information for the remote UE 1102, as well as relay link configuration information, bearer configuration information, Uu data radio bearer configuration information, mapping configuration information, and/or any of various information in support of reestablishing a remote RRC connection between the gNB 1106 and the remote UE 1102. In 1116, the relay UE 1004 may provide a RRC reestablishment message to the remote UE 1102, including at least some of the information received from the gNB 1106, such as any information needed by the remote UE 1102 as part of reestablishing the remote RRC connection between the gNB 1106 and the remote UE 1102 (e.g., relay link configuration information, bearer configuration information).).
Xu also teaches establishing a PC5 connection with a first relay UE for a relay communication with a first network node; (Xu, Fig. 7 and paragraph 98 teach establishing PC5 connection between Remote UE and Relay UE for a relay communication with eNB.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xu to have method of establishing a PC5 connection with a first relay UE for a relay communication with a first network node; performing a Radio Resource Control (RRC) connection establishment procedure with the first network node via the first relay UE; transmitting a first RRC message to a second network node via a second relay UE for requesting RRC connection re-establishment, wherein the first RRC message includes a first Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE; and receiving a second RRC message from the second network node via the second relay UE for re-establishing a RRC connection between the second network node and the remote UE, wherein the second RRC message includes a second C-RNTI of the remote UE. Thereby Supporting the capability of such wireless devices to establish radio resource control connections and obtain access to a cellular network by way of an intermediate relay wireless device may increase the utility of such low cost and/or low power consumption wireless devices. [Xu: summary].
For claim 2, Xu further teaches the method of claim 1, further comprising: transmitting a third RRC message for request of establishing an RRC connection between the first network node and the remote UE to the first network node via the first relay UE (Xu, Fig. 10 and paragraph 107 teach transmitting RRC ConnectionRequest for request of establishing a RRC connection between the Remote UE and gNB via Relay UE.).
For claim 3, Xu further teaches the method of claim 2, further comprising: receiving a fourth RRC message for establishing the RRC connection between the first network node and the remote UE from the first network node via the first relay UE (Xu, Fig. 10 and paragraph 107 teach receiving RRC ConnectionSetup message for request of establishing the RRC connection between the Remote UE and gNB via Relay UE.).
For claim 4, Xu further teaches the method of claim 3, wherein the first C-RNTI of the remote UE is included in the fourth RRC message (Xu, Fig. 10 and paragraph 107 teach in 1014, the gNB 1006 may provide a RRC connection setup message to the relay UE 1004 using the relay SRB. The RRC connection setup message may include C-RNTI information for the remote UE 1002, as well as relay link configuration information, bearer configuration information, Uu data radio bearer configuration information, mapping configuration information, and/or any of various information in support of establishing a remote RRC connection between the gNB 1006 and the remote UE 1002.).
For claim 5, Xu further teaches the method of claim 1, wherein the remote UE sends the first RRC message to the second network node when the remote UE initiates an RRC connection reestablishment procedure (Xu, Fig. 11 and paragraph 108 teach in 1110, the remote UE 1102 may provide a RRC reestablishment request to the relay UE 1104. In 1112, the relay UE 1104 may provide a RRC reestablishment request to a gNB 1106 using a relay SRB and indicating identification information for the remote UE 1102. See also Fig. 9 and paragraph 106.).
For claim 6, Xu further teaches the method of claim 1, wherein the first network node and the second network node are the same node (Xu, Fig. 10, 11 and paragraphs 107, 108 teach RRC connection establishment and reestablishment between same Remote and same gNB via same Relay UE. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xu to have the first network node and the second network node are the same node.).
For claim 7, Xu further teaches the method of claim 1, wherein the first relay UE and the second relay UE are the same relay UE (Xu, Fig. 10, 11 and paragraphs 107, 108 teach RRC connection establishment and reestablishment between same Remote and same gNB via same Relay UE. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xu to have the first network node and the second network node are the same node.).
For claim 8, Xu further teaches the method of claim 3, wherein the first RRC message is an RRCReestablishmentRequest message (Xu, Fig. 11 and paragraph 108 teach RRC Connection Reestablishment Request message),  the second RRC message is an RRCReestablishment message(Xu, Fig. 11 and paragraph 108 teach RRC Connection Reestablishment message), the third RRC message is an RRCSetupRequest message (Xu, Fig. 10 and paragraph 107 teach RRC ConnectionRequest message), and the fourth RRC message is an RRCSetup message (Xu, Fig. 10 and paragraph 107 teach RRC ConnectionSetup message.).
For claim 9, Xu further teaches the method of claim 1, wherein the PC5 connection is a PC5 RRC connection or a PC5 unicast link (Xu, Fig. 7 and paragraph 98 teach PC5 RRC connection.).
For claim 10, Xu teaches a remote User Equipment (UE) (Xu, Fig. 3) to support UE-to-Network relay communication, comprising: 
a control circuit (Xu, Fig. 3 item 300); 
a processor (Xu, Fig. 3 item 302) installed in the control circuit; and 
a memory (Xu, Fig. 3 item 306) installed in the control circuit and operatively coupled to the processor; 
wherein the processor is configured to execute a program code stored in the memory to: 
perform a Radio Resource Control (RRC) connection establishment procedure with the first network node via the first relay UE (Xu, Fig. 10 and paragraph 107 teach RRC connection establishment between remote UE and gNB via Relay UE.); 
transmit a first RRC message to a second network node via a second relay UE for requesting RRC connection re-establishment, wherein the first RRC message includes a first Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE (Xu, Fig. 11 and paragraph 108 teach in 1110, the remote UE 1102 may provide a RRC reestablishment request to the relay UE 1104. In 1112, the relay UE 1104 may provide a RRC reestablishment request to a gNB 1106 using a relay SRB and indicating identification information for the remote UE 1102. See also Fig. 9 and paragraph 106.); and 
receive a second RRC message from the second network node via the second relay UE for re-establishing an RRC connection between the second network node and the remote UE, wherein the second RRC message includes a second C-RNTI of the remote UE (Xu, Fig. 11 and paragraph 108 teach In 1114, the gNB 1106 may provide a RRC reestablishment message to the relay UE 1104 using the relay SRB. The RRC reestablishment message may include C-RNTI information for the remote UE 1102, as well as relay link configuration information, bearer configuration information, Uu data radio bearer configuration information, mapping configuration information, and/or any of various information in support of reestablishing a remote RRC connection between the gNB 1106 and the remote UE 1102. In 1116, the relay UE 1004 may provide a RRC reestablishment message to the remote UE 1102, including at least some of the information received from the gNB 1106, such as any information needed by the remote UE 1102 as part of reestablishing the remote RRC connection between the gNB 1106 and the remote UE 1102 (e.g., relay link configuration information, bearer configuration information).).
Xu also teaches establishing a PC5 connection with a first relay UE for a relay communication with a first network node; (Xu, Fig. 7 and paragraph 98 teach establishing PC5 connection between Remote UE and Relay UE for a relay communication with eNB.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xu to have method of establishing a PC5 connection with a first relay UE for a relay communication with a first network node; performing a Radio Resource Control (RRC) connection establishment procedure with the first network node via the first relay UE; transmitting a first RRC message to a second network node via a second relay UE for requesting RRC connection re-establishment, wherein the first RRC message includes a first Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE; and receiving a second RRC message from the second network node via the second relay UE for re-establishing a RRC connection between the second network node and the remote UE, wherein the second RRC message includes a second C-RNTI of the remote UE. Thereby Supporting the capability of such wireless devices to establish radio resource control connections and obtain access to a cellular network by way of an intermediate relay wireless device may increase the utility of such low cost and/or low power consumption wireless devices. [Xu: summary].
For claim 11, Xu further teaches the remote UE of claim 10, wherein the processor is further configured to execute a program code stored in the memory to: transmit a third RRC message for request of establishing an RRC connection between the first network node and the remote UE to the first network node via the first relay UE (Xu, Fig. 10 and paragraph 107 teach transmitting RRC ConnectionRequest for request of establishing a RRC connection between the Remote UE and gNB via Relay UE.).
For claim 12, Xu further teaches the remote UE of claim 11, wherein the processor is further configured to execute a program code stored in the memory to: receive a fourth RRC message for establishing the RRC connection between the first network node and the remote UE from the first network node via the first relay UE (Xu, Fig. 10 and paragraph 107 teach receiving RRC ConnectionSetup message for request of establishing the RRC connection between the Remote UE and gNB via Relay UE.).
For claim 13, Xu further teaches the remote UE of claim 12, wherein the first C-RNTI of the remote UE is included in the fourth RRC message (Xu, Fig. 10 and paragraph 107 teach In 1014, the gNB 1006 may provide a RRC connection setup message to the relay UE 1004 using the relay SRB. The RRC connection setup message may include C-RNTI information for the remote UE 1002, as well as relay link configuration information, bearer configuration information, Uu data radio bearer configuration information, mapping configuration information, and/or any of various information in support of establishing a remote RRC connection between the gNB 1006 and the remote UE 1002.).
For claim 14, Xu further teaches the remote UE of claim 10, wherein the remote UE sends the first RRC message to the second network node when the remote UE initiates an RRC connection reestablishment procedure (Xu, Fig. 11 and paragraph 108 teach in 1110, the remote UE 1102 may provide a RRC reestablishment request to the relay UE 1104. In 1112, the relay UE 1104 may provide a RRC reestablishment request to a gNB 1106 using a relay SRB and indicating identification information for the remote UE 1102. See also Fig. 9 and paragraph 106.).
For claim 15, Xu further teaches the remote UE of claim 10, wherein the first network node and the second network node are the same node (Xu, Fig. 10, 11 and paragraphs 107, 108 teach RRC connection establishment and reestablishment between same Remote and same gNB via same Relay UE. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xu to have the first network node and the second network node are the same node.).
For claim 16, Xu further teaches the remote UE of claim 10, wherein the first relay UE and the second relay UE are the same relay UE (Xu, Fig. 10, 11 and paragraphs 107, 108 teach RRC connection establishment and reestablishment between same Remote and same gNB via same Relay UE. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xu to have the first network node and the second network node are the same node.).
For claim 17, Xu further teaches the remote UE of claim 12, wherein the first RRC message is an RRCReestablishmentRequest message (Xu, Fig. 11 and paragraph 108 teach RRC Connection Reestablishment Request message),  the second RRC message is an RRCReestablishment message(Xu, Fig. 11 and paragraph 108 teach RRC Connection Reestablishment message), the third RRC message is an RRCSetupRequest message (Xu, Fig. 10 and paragraph 107 teach RRC ConnectionRequest message.), and the fourth RRC message is an RRCSetup message (Xu, Fig. 10 and paragraph 107 teach RRC ConnectionSetup message.).
For claim 18, Xu further teaches the remote UE of claim 10, wherein the PC5 connection is a PC5 RRC connection or a PC5 unicast link (Xu, Fig. 7 and paragraph 98 teach PC5 RRC connection.).
For claim 19, Xu teaches a method for a network node to support UE-to-Network relay communication, comprising: 
receiving a first RRC message from a remote UE via a relay UE for requesting RRC connection re-establishment (Xu, Fig. 11 and paragraph 108 teach in 1110, the remote UE 1102 may provide a RRC reestablishment request to the relay UE 1104. In 1112, the relay UE 1104 may provide a RRC reestablishment request to a gNB 1106 using a relay SRB and indicating identification information for the remote UE 1102.); and 
 	transmitting a second RRC message to the remote UE via the relay UE for re-establishing an RRC connection between the network node and the remote UE, wherein the second RRC message includes a second C-RNTI of the remote UE(Xu, Fig. 11 and paragraph 108 teach In 1114, the gNB 1106 may provide a RRC reestablishment message to the relay UE 1104 using the relay SRB. The RRC reestablishment message may include C-RNTI information for the remote UE 1102, as well as relay link configuration information, bearer configuration information, Uu data radio bearer configuration information, mapping configuration information, and/or any of various information in support of reestablishing a remote RRC connection between the gNB 1106 and the remote UE 1102. In 1116, the relay UE 1004 may provide a RRC reestablishment message to the remote UE 1102, including at least some of the information received from the gNB 1106, such as any information needed by the remote UE 1102 as part of reestablishing the remote RRC connection between the gNB 1106 and the remote UE 1102 (e.g., relay link configuration information, bearer configuration information).)

Xu also teaches wherein the first RRC message includes a first Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE (Xu, Fig. 9 and paragraph 106 teach for a SRB0 transmission, the remote UE identification information may be allocated by the relay UE, while for the SRB1 transmission, the remote UE identification may include full or partial cell radio network temporary identifier (C-RNTI) information.)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xu to have receiving a first RRC message from a remote UE via a relay UE for requesting RRC connection re-establishment, wherein the first RRC message includes a first Cell Radio Network Temporary Identifier (C-RNTI) of the remote UE thereby Supporting the capability of such wireless devices to establish radio resource control connections and obtain access to a cellular network by way of an intermediate relay wireless device may increase the utility of such low cost and/or low power consumption wireless devices. [Xu: summary].
For claim 20, Xu further teaches the method of claim 19, wherein the first C-RNTI was provided by a different network node (Xu, Fig. 10, 11 and paragraphs 107, 108 teach RRC connection establishment between Remote and gNB via Relay UE, and reestablishment between Remote and gNB via Relay UE. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Xu to have wherein the first C-RNTI was provided by a different network node.).
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412